Citation Nr: 1242106	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1998 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decisions by the RO.

When this matter was most recently before the Board in August 2011, it was remanded for additional development.   The case has now been returned to the Board for further appellate action.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

As a preliminary matter, the Board notes that the November 2011 Supplemental Statement of the Case continued to deny the Veteran's claim in part due to her failure to report for a VA examination.

A review of the claims file shows that the Veteran is in receipt of dependency and indemnity compensation (DIC) with an effective date beginning in approximately 2005 or 2006.

In the September 2006 claim, the Veteran included a voided bank check which showed her contact information (address and telephone) and account information; her e-mail address and name of a friend were also included on the claim form.
In accordance with the Board's August 2011 remand, the RO sent letters to the Veteran requesting medical releases (VA Form 21-4142) for any private treatment provider and notifying her that the VA medical facility nearest to her would be scheduling her for a VA examination.  

That same month, the RO mailed notification of an unrelated rating decision to the Veteran.  All of this correspondence was sent to the Veteran's address of record.  The record does not reflect that any of this correspondence was returned to VA.

In October 2011, the RO performed a LexisNexus person search.  The search results showed the address of record as the Veteran's most recent address.

Thereafter, an October 2011 RO formal finding memorandum notes that the Veteran could not be located at her present address and telephone numbers.  

Specifically, the VA Medical Center (VAMC) had not heard from her since May 2009, and all scheduling letters issued by the VAMC were returned as "undeliverable."  The RO also indicated that telephone records in North Carolina and a VACOLS search were performed with no updated information.

The Board notes that evidence of the scheduling letters sent by the VAMC and any returned letters are not associated with the claims file.

The November 2011 Supplemental Statement of the Case was mailed to the Veteran at the address of record in November 2011.  A January 2012 letter from the Board to the Veteran is also of record.  There is no indication in the record that either of these documents was returned to VA as undeliverable.

In light of these events, the Board finds that an additional attempt should be made to contact the Veteran in this case.  

Specifically, it appears that the Veteran has been receiving payments from VA for her DIC claim and provided additional contact information on her claim form.  Accordingly, there may be additional avenues to contact the Veteran to re-schedule her VA examination.

Finally, the VAMC indicated that it had not heard from the Veteran since May 2009.  As such, it appears that there may be outstanding VA treatment records not associated with the claims file that should be obtained on remand.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should undertake appropriate development to verify the Veteran's current contact information.  Such efforts should include, as appropriate:

* checking the VA records related to the Veteran's receipt of dependency and  indemnity compensation (DIC) and contacting any bank of record for the Veteran;

* attempting to contact the Veteran again through her telephone numbers of record;

* attempting to contact the Veteran through her e-mail address of record;

* performing another LexisNexis search; and

* searching any other appropriate records repository or directory.

All efforts to verify the Veteran's current contact information should be documented in the claims file.

2.  The RO also should undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claim, to include any VAMC treatment records.

3.  Then, the RO should have the Veteran scheduled for a VA audiological examination.

The examination should be performed by an examiner with sufficient expertise to determine the nature and etiology of the claimed tinnitus.  The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on a review of the record and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current tinnitus had its clinical onset during service or otherwise is due to the exposure to excessive noise level or another event or incident of the Veteran's active service.

For the purposes of the opinion, the examiner should assume that the Veteran was exposed to in-service noise exposure as a result of her military occupation specialty (MOS) of air traffic controller and general construction equipment operator in service.

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner should explain why the opinion cannot be provided.

4.  After completing all indicated development, the RO should readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

